11*15-f3
                            ELECTRONIC RECORD



COA#       14-12-01069-CR                         OFFENSE:         Aggravated Robbery

           Daleon Demond Potts v The
STYLE:     State of Texas                         COUNTY:          Harris


                         Affirmed as
COA DISPOSITION:         Reformed                 TRIAL COURT:     184th District Court


DATE: 11/14/2013                    Publish: No   TC CASE #:       1340949




                              IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                                 CCA #:


         Sta+P_?.S                  Petition           CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: jforll         /&       CZp/V                    SIGNED:                            PC:

JUDGE:             PCL                                 PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                  REHEARING IN CCA IS:

                                                   JUDGE:




                                                         1605-/3